Citation Nr: 0301438	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  00-23 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for degenerative 
bone and disc disease L4-L5 and L5-S1 and osteoarthritis 
of the lumbar spine, claimed as secondary to service-
connected amputation of the right lower extremity with 
fracture of amputation stump.  

2.  Entitlement to service connection for a bilateral hip 
osteoarthritis, claimed as secondary to service-connected 
amputation of the right lower extremity with fracture of 
amputation stump.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from June 1951 to 
January 1954.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 RO rating decision in which 
the RO granted service connection for back strain and 
denied service connection for degenerative bone and disc 
disease L4-L5 and L5-S1 and osteoarthritis of the lumbar 
spine and for bilateral hip osteoarthritis. 


FINDINGS OF FACT

1.  A VA examiner has opined that the veteran's current 
degenerative bone and disc disease L4-L5 and L5-S1 and 
osteoarthritis of the lumbar spine is aggravated by his 
service-connected amputation of the right lower extremity 
with fracture of amputation stump.

2.  The preponderance of the evidence is against the claim 
that the veteran currently has a bilateral hip disability 
(including osteoarthritis) which is related to service or 
is secondary to his service-connected amputation of the 
right lower extremity with fracture of amputation stump.
  

CONCLUSIONS OF LAW

1.  Service connection for aggravation of degenerative 
bone and disc disease L4-L5 and L5-S1 and osteoarthritis 
of the lumbar spine is warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309, 3.310 (2002); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

2.  Service connection for a bilateral hip disability 
(including osteoarthritis), including as secondary to 
service-connected amputation of the right lower extremity 
with fracture of amputation stump, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection

The veteran has essentially claimed that he has 
disabilities (including arthritis) of the lumbar spine and 
hips which have been aggravated by his service-connected 
amputation of the right lower extremity with fracture of 
amputation stump.

In seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease 
or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West Supp. 2002).   "Service connection" 
basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the 
Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during 
service or through the application of statutory 
presumptions.  38 C.F.R. § 3.303(a) (2002).
  
There is no allegation that the veteran aggravated (during 
active duty) a preexisting condition of the lumbar spine 
or hips, so service connection for either condition on 
that basis is not at issue in this case.  38 C.F.R. § 
3.306 (2002). 

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b) (2002).  Yet no back or hip symptoms or 
conditions (including arthritis) were noted in service. 

Rather, service medical records reflect that at a March 
1951 preinduction examination, the veteran's spine and 
lower extremities were normal.  In April 1952, a drunken 
enlisted man stabbed the veteran in the right mid-thigh 
with a bayonet.  He sustained a lacerating wound of the 
right thigh with entrance on the anterior aspect and exit 
on the posterior aspect of the middle third, which 
involved the femoral artery and vein.  Fortunately there 
was no nerve involvement.  A right lumbar sympathectomy 
was performed later that month, but it was not successful.  
Gangrene developed, so the veteran underwent two open 
circular amputation procedures in May 1952, leaving him 
with a stump approximately two inches above the knee 
joint.  He underwent extensive treatment (including 
multiple skin grafts and rehabilitation) and was 
eventually fitted with a prosthesis.  He apparently 
learned to use it proficiently, with no discomfort 
whatsoever.  He could walk without support, climb stairs, 
and drive a car.

However, in October 1953, the veteran accidentally tripped 
over a doorstep and sustained a simple fracture of the 
right femur through the supracondylar area.  In surgery, 
the position of the distal fragment improved and his stump 
was encased with the knee joint held at 90 degrees.  At a 
December 1953 discharge examination, no disabilities of 
the hips or spine were noted.  

A veteran may also be granted service connection for 
arthritis, although not otherwise established as incurred 
in service, if the condition was manifested to a 10 
percent degree within one year following service.  38 
U.S.C.A. §§ 1101(3), 1112(a)(1) (West 1991); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2002).  However, there is no 
evidence in this case that the veteran was treated for or 
diagnosed as having arthritis within one year of 
separation.  

Immediately upon his discharge in January 1954, the 
veteran was transferred to a VA hospital (although it was 
estimated that the recent fracture would heal well and 
that he would be able to wear his prosthesis without 
difficulty).  He remained in the hospital until March 
1954, and his fracture healed nicely.  He was diagnosed 
upon discharge from the hospital as having a supracondylar 
fracture of the right lower extremity stump.  

By a March 1954 rating decision, the RO granted service 
connection for amputation of the right lower extremity 
with fracture of amputation stump. 

At an April 1954 VA examination, there were no complaints 
or diagnoses relating to the veteran's hips or back 
(including any arthritis).

There is no question that the veteran presently has 
disabilities of his back and hips, however.  An August 
1993 VA x-ray of the lumbosacral spine revealed mild 
degenerative changes.  An x-ray of the lumbosacral spine 
conducted at a December 1999 VA examination revealed, in 
pertinent part, straightening with loss of normal lordotic 
curvature, presumably on the basis of muscle spasm.  While 
there was no evidence of acute fracture, dislocation, or 
destructive bony lesions, degenerative spondylosis to the 
lower lumbar vertebral bodies was noted.  Degenerative 
bone and disc disease at the L4-5 and L5-S1 levels, 
manifested by disc space narrowing, subjacent bony 
sclerosis, and marginal osteophyte formation, was found.  
Mild osteoarthritic changes of the facet joints lower 
lumbar spine were also found.  The sacroiliac joints were 
unremarkable. 

A December 1999 x-ray of the hip revealed mild 
osteoarthritic changes to the hip joints (although there 
was no evidence of acute fracture, dislocation, 
destructive bony lesion, or soft tissue calcifications or 
masses). 
  
Service connection may be established for a disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002).  
Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a) (2002); Allen 
v. Brown, 7 Vet. App. 439 (1995).  A veteran may also 
establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease 
first diagnosed after service was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  Thus, the Board will consider 
whether either of the veteran's lumbar or bilateral hip 
disabilities is secondary to - or aggravated by - his 
service-connected amputation of the right lower extremity 
with fracture of amputation stump.  

At his VA examination in December 1999, the veteran 
reported that he had used crutches all the time from 1952 
until three years before, when he started using a 
motorized wheelchair.  He alternated with the crutches 
walking near distance, but since four months before, he 
quit using the crutches because his back bothered him and 
he was becoming short of breath. 

His back and hips had started bothering him ten years 
before, apparently resulting from use of the crutches.  
Since he had stopped using them, his back hurt only when 
he transferred from his wheelchair. He moved around his 
house in a wheelchair. 

The veteran came to the examination in his wheelchair (he 
did not bring his crutches).  The stump on his right leg 
was well healed.  During the examination, he reported 
feeling a phantom pain in his right leg, which was 
described as throbbing and twisting in nature.  Range of 
motion studies could not be done of the lumbar spine or 
hips because he could not stand with one leg.  There were 
no paraspinal muscle spasms.  He could bend forward 
sitting down and could put on his shoe by lifting his leg 
over the other leg.  There was no pain during lateral and 
forward flexion of the spine.  Backward extension was 
prevented by the back of the wheelchair.  He was able to 
flex his hip with minimal pain. 

The diagnoses listed in the examination report were: (1) 
status post right below knee amputation; (2) degenerative 
joint and disc disease, lumbar spine; and (3) degenerative 
joint disease, both hips.

The VA physician expressed the following opinion in the 
examination report:

Degenerative joint and disc disease of 
the lumbar spine is not caused by his 
leg amputation.  However, it is 
aggravated by the amputation.  The 
baseline manifestation of the non 
service connected disease [degenerative 
joint disease of the spine] is: no 
complaints of pain until ten years ago.  
He had been using the crutches since 
1952.  The gait and the strain caused 
by the lack of one leg causes the back 
strain.  

There is no further limitation of range 
of motion of the spine or hips due to 
his incoordination or flare up or 
repetitive movements.  

Under Allen v. Brown, 7 Vet. App. 439 (1995), any 
additional disability, that is, impairment of earning 
capacity, resulting from a service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.

In this case, using the medical opinion quoted above, the 
RO granted service connection for low back strain and 
denied service connection for degenerative bone and disc 
disease L4-L5 and L5-S1 and osteoarthritis of the lumbar 
spine.  The examination report does not contain a 
diagnosis of back strain.  It does contain a diagnosis of 
degenerative joint and disc disease, lumbar spine.  
Moreover, the opinion clearly states that the examiner 
found that the service-connected amputation aggravated the 
degenerative joint and disc disease of the lumbar spine.

In light of this medical opinion, the Board concludes that 
service connection is warranted for the aggravation of the 
degenerative joint and disc disease of the lumbar spine by 
the service-connected amputation of the right lower 
extremity with fracture of amputation stump. 

However, service connection for a bilateral hip disability 
(including arthritis) is not warranted because the claims 
file does not contain competent medical evidence 
indicating that this condition was aggravated by the 
service-connected amputation of the right lower extremity 
with fracture of amputation stump, or that it was incurred 
in service.  38 C.F.R. § 3.303(d) (2002).

The veteran himself has argued that his service-connected 
amputation of the right lower extremity with fracture of 
amputation stump has caused, or at least aggravated, his 
bilateral hip disability.  However, as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the weight of the evidence demonstrates that the 
veteran's current bilateral hip disability (including 
arthritis) was not manifested in service or to a 
compensable degree within one year of discharge, nor was 
caused or worsened by the service-connected amputation of 
the right lower extremity with fracture of amputation 
stump.  As the preponderance of the evidence is against 
the claim for service connection, the benefit-of-the-doubt 
rule does not apply, and this claim must be denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Veterans Claims Assistance Act of 2000 (VCAA)
 
On November 9, 2000, the President signed into law the 
VCAA, which redefined VA's duty to assist, enhanced its 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002); 
38 C.F.R. § § 3.102, 3.156, 3.159, and 3.326 (2002).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

There is no issue as to provision of a claims form or 
instructions for applying for service connection in this 
case.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).  The veteran originally filed a 
formal claim for service connection in February 1954, and 
filed an informal claim for service connection for back 
and bilateral hip disabilities in March 1999. 

VA must provide the veteran and his representative notice 
of required information and evidence not previously 
provided that is necessary to substantiate the claim for 
service connection.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The United States 
Court of Appeals for Veterans Claims recently held that a 
remand for compliance with the VCAA was required because 
the Secretary neither "'notif[ied] the claimant ... of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary that [was] necessary 
to substantiate the claim' [nor did he] 'indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary ... will attempt to obtain on behalf of the 
claimant,'" Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (quoting 38 U.S.C. § 5103(a)).  

The Board sent the veteran a development letter in October 
2002, which detailed the types of medical evidence he 
could submit to substantiate his claims for service 
connection, as well as what assistance he could expect 
from VA.  The veteran was also sent a rating decision in 
April 2000, and a statement of the case in September 2000.  
These documents abundantly informed him of the information 
and evidence necessary to substantiate his claims for 
service connection.

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §  5103A(a) (West Supp. 2002); 38 
C.F.R. § 3.159(c),(d) (2002).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. §  
5103A(b) and (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The RO has obtained the veteran's 
service medical records and numerous VA treatment records.  
The veteran has not indicated that there are any 
outstanding records to be considered. 

On a November 2000 Form 9, the veteran requested a hearing 
at the RO before a Board member.  However, in May 2002, he 
indicated in writing that he wished to withdraw this 
request and have his appeal considered on the available 
record. 

Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. §  5103A(d) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(4) (2002).  The veteran underwent a 
thorough VA examination in December 1999, the report of 
which addressed the etiology of the veteran's lumbar spine 
and bilateral hip conditions.  This report has been 
carefully considered by the Board. 

There would be no possible benefit in conducting any other 
development.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Furthermore, though the RO has not specifically considered 
the implementing regulations, adjudication of this appeal 
without referral to the RO for specific analysis of the 
VCAA or the implementing regulations poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992).  
The Board's consideration of the VCAA regulations in the 
first instance is not prejudicial to the veteran because 
the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided by the 
VCAA.



ORDER

Service connection for aggravation of degenerative bone 
and disc disease L4-L5 and L5-S1 and osteoarthritis of the 
lumbar spine is granted.

Service connection for a bilateral hip disability 
(including osteoarthritis), including as secondary to 
service-connected amputation of the right lower extremity 
with fracture of amputation stump, is denied.  



		
	Mary Gallagher
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

